Citation Nr: 0005649	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94-43 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia.  Thereafter, the file was transferred to the VA 
Regional Office (RO) in Cleveland, Ohio.  

In April 1999, the Board reopened the veteran's claim for 
service connection for back disability and remanded the 
reopened claim to the RO for further action.  In a 
Supplemental Statement of the Case mailed to the veteran in 
July 1999, the RO denied the veteran's reopened claim for 
service connection for back disability.  Most recently, the 
veteran was afforded a video conference hearing, which was 
conducted by the undersigned Member of the Board, in January 
2000.


REMAND

The veteran asserts that he was seen on several occasions in 
service in response to back problems related to his 
involvement in a motor vehicle accident.  He contends, in 
essence, that he presently has back disablement of chronic 
derivation which is of service origin.  In conjunction with 
his above-cited January 2000 personal hearing, the veteran 
indicated that, shortly after his discharge from service in 
June 1975, he was afforded an employment physical by the 
"West Virginia Pulp Paper" company. However, the RO has not 
yet attempted to procure a copy of any extant report 
pertaining to such examination that may have been prepared.  
In addition, the veteran indicated that he was treated for 
back problems in 1979 or 1980 at the VA Medical Center in 
Salem, Virginia.  However, the RO has not yet attempted to 
procure copies of any extant clinical records which may have 
been prepared in conjunction with such treatment.  Given the 
foregoing, and since the veteran's reopened claim for service 
connection for back disability is well grounded (thereby 
triggering VA's obligation to assist the veteran in pursuing 
such claim) pursuant to the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991), the Board is of the opinion that an 
effort to obtain the above-addressed clinical evidence, which 
bears on treatment rendered the veteran fairly proximate in 
time to his discharge from service, must be made by the RO 
before further appellate action ensues.  Further development 
to facilitate the accomplishment of the same is, therefore, 
specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he indicate, to the best of 
his recollection, the date (i.e., the 
year and approximate month) and place at 
which he was afforded an employment 
physical by 'West Virginia Pulp Paper' 
company.  Based on the veteran's response 
(if any), the RO should then undertake 
appropriate action to procure a copy of 
any extant report which may have been 
prepared in conjunction with the 
employment physical.  In addition, the RO 
should take appropriate action to procure 
any report(s) which may have been 
prepared in conjunction with treatment 
rendered the veteran in 1979-1980 at the 
VA Medical Center in Salem, Virginia.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the veteran's claim for 
service connection for back disability.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

